WOLF, Judge.
C.M.A. appeals from a final order of adjudication and disposition entered after appellant pled to simple battery and lewd and lascivious assault. C.M.A. challenges the court’s decision to reject the disposition recommended by the Department of Juvenile Justice (department), and to commit appellant to a level six moderate risk facility for sex offenders. C.M.A also asserts that the commitment order contains an error when it states that appellant was convicted of sexual battery, a first-degree felony, (rather than the second-degree felony of lewd and lascivious assault on a child under 16 years of age). We find no error in the trial court’s departure from the department’s recommended disposition. We do find, however, that the order of adjudication and commitment mistakenly identifies the charges upon which appellant entered a plea. We also find that the transcript appears to reflect some confusion on the part of the trial court concerning the offense for which appellant was being sentenced. We, therefore, vacate the order of commitment and remand for entry of a new commitment order.
BENTON and VAN NORTWICK, JJ., concur.